          Case 2:20-cv-01175-JAM-DMC Document 5-1 Filed 08/24/20 Page 1 of 1



1
                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
2

3
     JENNIFER TRISDALE,                            )   Case No.
                                                   )
4
     Plaintiff,                                    )   Case 2:20-cv-01175-JAM-DMC
5                                                  )   PROPOSED ORDER TO DISMISS
     v.                                            )   WITH PREJUDICE
6
                                                   )
7    CITIBANK, N.A.                                )
                                                   )
8    Defendant.
                                                   )
9                                                  )
10                                                 )
11

12          IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
13   this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
14   Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
15   attorneys’ fees.
16

17                                              Dated this ____________________
18

19

20
                                      _______________________________________
21
                                             Honorable Judge of the District Court
22

23

24

25

26

27

28




                                     [Proposed]Order to Dismiss - 1
